Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Owen et al (US 2013/0065676 A1) generally discloses a gaming system with multiple progressive jackpot indicators.
Regarding claims 1 and 12 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
receiving an indication, via the interface system, of a player’s initiation of an attempt to trigger a grant of the feature award, wherein the indication is received at a time during which less than a number of feature award credits necessary for an automatic grant of the feature award has been accumulated; determining whether the feature award will be granted; and controlling the display system to present third visual effects corresponding to whether the feature award will be has been granted

Regarding claim 21, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
controlling the display system to present first visual effects corresponding to one or more instances of a game, the first visual effects including game events; controlling the display system to present second visual effects corresponding to a metamorphic image, the metamorphic image corresponding to an award, the metamorphic image comprising a string of firecrackers, wherein presenting the second visual effects involves indicating changes in the metamorphic image in response to game event data corresponding to one or more games presented on the electronic gaming device, wherein presenting the second visual effects further involves indicating changes in the metamorphic image in response to networked gaming device game event data received via the interface system, the networked gaming device game event data corresponding to one or more games presented on one or more other electronic gaming devices; determining whether the award will be granted; and controlling the display system to present third visual effects corresponding to whether the award will be granted

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715